Judgment unanimously affirmed. Memorandum: The court did not abuse its discretion in denying defense counsel’s request for a two- or three-week adjournment just prior to jury selection. In support of his *959contention that an adjournment should have been granted, defendant argues that his attorney had received CPL article 730 examination reports on the previous day and needed time to interview the physicians and to submit the reports to his own expert witnesses in order to prepare his defense. This argument confuses a psychiatric defense with competency to stand trial. Further, even the later of the two CPL article 730 reports was dated a week before the trial. Whether to grant an adjournment rests in the sound discretion of the court (People v Vincent, 34 AD2d 705, 706, affd 27 NY2d 964, rearg denied 28 NY2d 583) and defendant has shown no prejudice from denial of the adjournment (see, People v Christopher A. QQ, 51 AD2d 625). We have examined defendant’s remaining contentions on appeal and find them lacking in merit. (Appeal from judgment of Onondaga County Court, Burke, J. — robbery, first degree.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.